DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 7/12/21, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi, US- 20160173867 in view of Redert, US-20080278808.
In regards to claim 1, Ichihashi discloses a head-up display (Par. 0013 head-up display), comprising: a first panel (Fig. 1, 110 display); a second panel (Fig. 1, 203 parallax barrier); and an optical system (Fig. 1, 121 mirror, 122 mirror, and 220 windshield; Par. 0042 using a combiner instead of a windshield), the first panel comprising first subpixels arranged at a first pitch in a parallax direction, in which direction binocular parallax is provided to user's eyes (Fig. 2, 111 and 112 pixels which have a pitch), the second panel comprising second subpixels arranged at a second pitch in the parallax direction, the second panel being placed along the first panel, the second panel being configured to produce, based on an image displayed on the first panel, a parallax image for providing binocular parallax to the user's eyes (Fig. 2, 103 parallax barrier pixels which have a second pitch; Par. 0014 providing a parallax image), the optical system enabling the parallax image to be provided in enlarged dimension to the user's eyes (Fig. 1, 121 mirror, 122 mirror, and 220 windshield enlarge the image I; Par. 0042 using a combiner instead of a windshield).
Ichihashi does not disclose expressly the first pitch and the second pitch being equal to each other.
Redert discloses a display providing a 3D effect on a 2D image (Par. 0001) with a liquid crystal panel (Fig. 1, 2D display; Par. 0014 LCD monitow) and a parallax barrier (Fig. 1, 3 optical barrier), wherein the pitch of the liquid crystal panel and the parallax barrier are equal (Par. 0014 “Typically, for pixelized 2D images from e.g. an LCD onitor, the pitch of lenses and barriers is chosen equal to the pixel pitch, or smaller”). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the LCD panel and barrier of 
Therefore, it would have been obvious to combine Redert with Ichihashi to obtain the invention of claim 1.
In regards to claim 7, Ichihashi discloses a moving body (Par. 0014 vehicle), comprising: Par. 0013 head-up display), comprising a first panel (Fig. 1, 110 display), a second panel (Fig. 1, 203 parallax barrier), and an optical system (Fig. 1, 121 mirror, 122 mirror, and 220 windshield; Par. 0042 using a combiner instead of a windshield), the first panel comprising first subpixels arranged at a first pitch in a parallax direction, in which direction binocular parallax is provided to user's eyes (Fig. 2, 111 and 112 pixels which have a pitch), the second panel comprising second subpixels arranged at a second pitch in the parallax direction, the second panel being placed along the first panel, the second panel being configured to produce, based on an image displayed on the first panel, a parallax image for providing binocular parallax to the user's eyes (Fig. 2, 103 parallax barrier pixels which have a second pitch; Par. 0014 providing a parallax image), the optical system enabling the parallax image to be provided in enlarged dimension to the user's eyes (Fig. 1, 121 mirror, 122 mirror, and 220 windshield enlarge the image I; Par. 0042 using a combiner instead of a windshield).
Ichihashi does not disclose expressly the first pitch and the second pitch being equal to each other.
Redert discloses a display providing a 3D effect on a 2D image (Par. 0001) with a liquid crystal panel (Fig. 1, 2D display; Par. 0014 LCD monitow) and a parallax barrier (Fig. 1, 3 optical barrier), wherein the pitch of the liquid crystal panel and the parallax 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the LCD panel and barrier of Ichihashi with the LCD and barrier Redert discloses. The motivation for doing so would have been to retain the spatial resolution and add depth (Redert Par. 0014).
Therefore, it would have been obvious to combine Redert with Ichihashi to obtain the invention of claim 7.
 In regards to claim 8, Ichihashi discloses a display device for head-up display (Par. 0013 head-up display), comprising: a first panel (Fig. 1, 110 display); a second panel (Fig. 1, 203 parallax barrier); and an optical system (Fig. 1, 121 mirror, 122 mirror, and 220 windshield; Par. 0042 using a combiner instead of a windshield), the first panel comprising first subpixels arranged at a first pitch in a first direction (Fig. 2, 111 and 112 pixels which have a pitch), the second panel comprising second subpixels arranged at a second pitch in the first direction, the second panel being placed along the first panel, the second panel being configured to produce, based on an image displayed on the first panel, a parallax image for providing binocular parallax to the user's eyes arranged in the first direction (Fig. 2, 103 parallax barrier pixels which have a second pitch; Par. 0014 providing a parallax image).  
Ichihashi does not disclose expressly the first pitch and the second pitch being equal to each other.
Redert discloses a display providing a 3D effect on a 2D image (Par. 0001) with a liquid crystal panel (Fig. 1, 2D display; Par. 0014 LCD monitow) and a parallax barrier 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the LCD panel and barrier of Ichihashi with the LCD and barrier Redert discloses. The motivation for doing so would have been to retain the spatial resolution and add depth (Redert Par. 0014).
Therefore, it would have been obvious to combine Redert with Ichihashi to obtain the invention of claim 8.
In regards to claim 2, Ichihashi and Redert, as combined above, disclose the optical system is configured to enlarge the first panel and the second panel, and enlargement factors of the first panel and the second panel are different from each other (Ichihashi Fig. 1, 121 mirror, 122 mirror, and 220 windshield enlarge the image I; Ichihashi Par. 0042 using a combiner instead of a windshield; magnification of the panels are different as they are different distances from the combiner).  
In regards to claim 3, Ichihashi and Redert, as combined above, disclose the first panel is configured to display a right-eye image and a left-eye image, which are arranged at a third pitch in the parallax direction, in the first subpixels (Redert Col. 31, 20-26 wherein the pitch of the liquid crystal panel and the parallax barrier are equal; Ichihashi Par. 0014 providing a left eye image, a right eye image which have a resultant pitch based on the display pitch and parallax barrier pitch), the second subpixels of the second panel are configured to form a light-transmitting region and a light-blocking region (Ichihashi Par. 0019 the parallax barrier containing light-shielding portions and 
In regards to claim 4, Ichihashi and Redert, as combined above, disclose a following expression is satisfied:                 
                    R
                    =
                    
                        
                            g
                        
                        
                            f
                        
                    
                    ×
                    E
                
             in which g designates the distance between the first panel and the second panel, f designates the focal point of the optical system, E designates the interocular distance between the user's eyes, and R designates a pitch equal to one half of the third pitch (Redert Col. 31, 20-26 wherein the pitch of the liquid crystal panel and the parallax barrier are equal; Ichihashi Par. 0020 describes the mathematical relationships between the distance between the display and the parallax barrier, a focal point of the virtual image, an interocular distance, and the distance from the combiner and the user’s eyes, which creates the pitch of the virtual left and right images; mathematical equations define these relationships).  

In regards to claim 6, Ichihashi and Redert, as combined above, disclose the third pitch is equal to a natural-number multiple of each of the first pitch and the second pitch (Redert Col. 31, 20-26 wherein the pitch of the liquid crystal panel and the parallax barrier are equal; Ichihashi Par. 0020 describes the mathematical relationships between the distance between the display and the parallax barrier, a focal point of the virtual image, an interocular distance, and the distance from the combiner and the user’s eyes, which creates the pitch of the virtual left and right images; mathematical equations define these relationships; the third pitch of the virtual left and right images is a magnification of the original and thus a natural-number multiple).  
In regards to claim 9, Ichihashi discloses the second panel comprises no color filter (Ichihashi Fig. 1, 103 parallax barrier).
In regards to claims 10-12, Ichihashi and Redert, as combined above, disclose the second subpixels correspond in a one-to-one ratio with the first subpixels (Redert 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        10/21/2021





/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622